     Case 0:09-cr-60212-KAM Document 102 Entered on FLSD Docket 05/21/2020 Page 1 of 6

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                                                       Page 1 of 6




                               UNITED STATES DISTRICT COURT
                                                        Southern District of Florida
                                                            Fort Lauderdale Division

                                                                               AMENDED
UNITED STATES OF AMERICA                                                JUDGMENT IN A CRIMINAL CASE
           v.
    GREGORY WELCH                                                       Case Number: 09-60212-CR-MARRA
                                                                        USM Number: 73675-004

                                                                        Counsel For Defendant: Peter Birch, AFPD
                                                                        Counsel For The United States: E.J. Yera and Jennifer
                                                                        Keene, AUSA
                                                                        Court Reporter: Stephen Franklin
Date of Original Judgment: 9/17/2010
(or Date of Last Amended Judgment)
AMENDMENT REASON(S):
Modification of Imposed Term of Imprisonment for Extraordinary and Compelling Reasons (18 U.S.C.
§3582(c)(1))
The defendant pleaded guilty to count One of the Indictment on September 17, 2010.
The defendant is adjudicated guilty of these offenses:
                                                                                                       OFFENSE
TITLE & SECTION                          NATURE OF OFFENSE                                                                COUNT
                                                                                                       ENDED
18 U.S.C. § 922(g)(1)                    Possession of a firearm by a convicted felon                  03/19/2009         One
The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984.
It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed
by this judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States
attorney of material changes in economic circumstances.




                                                                       Date of Imposition of Sentence: 5/21/2020



                                                                       ____________________________________________
                                                                       Kenneth A. Marra
                                                                       United States District Judge


                                                                       Date: May 21, 2020
     Case 0:09-cr-60212-KAM Document 102 Entered on FLSD Docket 05/21/2020 Page 2 of 6
USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                               Page 2 of 6



DEFENDANT: GREGORY WELCH
CASE NUMBER: 09-60212-CR-MARRA
                                                            IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of Time Served.
The defendant is remanded to the custody of the United States Marshal.

                                                              RETURN
I have executed this judgment as follows:




Defendant delivered on ________________________________________ to ________________________________________

at ________________________________________, with a certified copy of this judgment.




                                                                 ___________________________________________
                                                                 UNITED STATES MARSHAL


                                                                 ___________________________________________
                                                                 DEPUTY UNITED STATES MARSHAL
     Case 0:09-cr-60212-KAM Document 102 Entered on FLSD Docket 05/21/2020 Page 3 of 6
USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                                                            Page 3 of 6



DEFENDANT: GREGORY WELCH
CASE NUMBER: 09-60212-CR-MARRA
                              SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of Three (3) years.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release
from the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a
controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter, as determined by the court.

The defendant shall cooperate in the collection of DNA as directed by the probation officer.

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance
with the Schedule of Payments sheet of this judgment.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.
                                            STANDARD CONDITIONS OF SUPERVISION
     1.    The defendant shall not leave the judicial district without the permission of the court or probation officer;
     2.    The defendant shall report to the probation officer and shall submit a truthful and complete written report within the first fifteen
           days of each month;
     3.    The defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4.    The defendant shall support his or her dependents and meet other family responsibilities;
     5.    The defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or
           other acceptable reasons;
     6.    The defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7.    The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
           controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8.    The defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9.    The defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person
           convicted of a felony, unless granted permission to do so by the probation officer;
     10.   The defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation
           of any contraband observed in plain view of the probation officer;
     11.   The defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
           officer;
     12.   The defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without
           the permission of the court; and
     13.   As directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s
           criminal record or personal history or characteristics and shall permit the probation officer to make such notifications and to
           confirm the defendant’s compliance with such notification requirement.
     Case 0:09-cr-60212-KAM Document 102 Entered on FLSD Docket 05/21/2020 Page 4 of 6
USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                                     Page 4 of 6



DEFENDANT: GREGORY WELCH
CASE NUMBER: 09-60212-CR-MARRA
                                 SPECIAL CONDITIONS OF SUPERVISION
Home Detention with Electronic Monitoring - The defendant shall participate in the Home Detention
Electronic Monitoring Program for a period of Nine (9) months. During this time, the defendant shall remain at
his place of residence except for employment and other activities approved in advance, and provide the U.S.
Probation Officer with requested documentation. The defendant shall maintain a telephone at his place of
residence without ‘call forwarding’, ‘call waiting’, a modem, ‘caller ID’, or ‘call back/call block’ services for the
above period. The defendant shall wear an electronic monitoring device and follow the electronic monitoring
procedures as instructed by the U.S. Probation Officer. The defendant shall pay for the electronic monitoring
equipment at the prevailing rate or in accordance with ability to pay.

Permissible Search - The defendant shall submit to a search of his/her person or property conducted in a
reasonable manner and at a reasonable time by the U.S. Probation Officer.

Substance Abuse Treatment - The defendant shall participate in an approved treatment program for drug and/or
alcohol abuse and abide by all supplemental conditions of treatment. Participation may include
inpatient/outpatient treatment. The defendant will contribute to the costs of services rendered (co-payment) based
on ability to pay or availability of third party payment.

Surrendering to Immigration for Removal After Imprisonment - At the completion of the defendant’s term
of imprisonment, the defendant shall be surrendered to the custody of the U.S. Immigration and Customs
Enforcement for removal proceedings consistent with the Immigration and Nationality Act. If removed, the
defendant shall not reenter the United States without the prior written permission of the Undersecretary for
Border and Transportation Security. The term of supervised release shall be non-reporting while the defendant is
residing outside the United States. If the defendant reenters the United States within the term of supervised
release, the defendant is to report to the nearest U.S. Probation Office within 72 hours of the defendant’s arrival.
     Case 0:09-cr-60212-KAM Document 102 Entered on FLSD Docket 05/21/2020 Page 5 of 6
USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                                 Page 5 of 6



DEFENDANT: GREGORY WELCH
CASE NUMBER: 09-60212-CR-MARRA
                          CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
                                                    Assessment    Fine                     Restitution
             TOTALS                                  $100.00      $0.00                      $0.00


* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.
**Assessment due immediately unless otherwise ordered by the Court.
     Case 0:09-cr-60212-KAM Document 102 Entered on FLSD Docket 05/21/2020 Page 6 of 6
USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                                      Page 6 of 6



DEFENDANT: GREGORY WELCH
CASE NUMBER: 09-60212-CR-MARRA
                             SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as
follows:
A. Lump sum payment of $100.00 due immediately.
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made
through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the
court.
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties
imposed.
This assessment/fine/restitution is payable to the CLERK, UNITED STATES COURTS and is to be addressed to:
U.S. CLERK'S OFFICE
ATTN: FINANCIAL SECTION
400 NORTH MIAMI AVENUE, ROOM 08N09
MIAMI, FLORIDA 33128-7716
The assessment/fine/restitution is payable immediately. The U.S. Bureau of Prisons, U.S. Probation Office and
the U.S. Attorney's Office are responsible for the enforcement of this order.
Forfeiture of defendant’s right, title and interest in certain property is hereby ordered consistent with plea
agreement.
Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest,
(4) fine principal, (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of
prosecution and court costs.
